  Case 1:20-cv-00395-MN Document 14 Filed 03/22/21 Page 1 of 14 PageID #: 58




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

ROTHSCHILLD BROADCAST                 §
DISTRIBUTION SYSTEMS, LLC,            §
                                      §
      Plaintiff,                      §                       Case No: 1:20-cv-0395-MN
                                      §
vs.                                   §                       PATENT CASE
                                      §
LIVEXLIVE MEDIA, INC.,                §
                                      §
      Defendant.                      §
_____________________________________ §


               [PROPOSED] SCHEDULING ORDER [PATENT, NON-ANDA]

        This day of , 20____, the Court having conducted an initial Rule 16(b) scheduling

conference pursuant to Local Rule 16.1(b), and the parties having determined after discussion

that the matter cannot be resolved at this juncture by settlement, voluntary mediation, or binding

arbitration;

        IT IS HEREBY ORDERED that:

        1.         Rule 26(a)(l) Initial Disclosures and E-Discovery Default Standard. Unless

otherwise agreed to by the parties, the parties shall make their initial disclosures pursuant to

Federal Rule of Civil Procedure 26(a)(l) within ten (10) days of the date the Court enters this

Order. If they have not already done so, the parties are to review the Court’s Default Standard

for Discovery, Including Discovery of Electronically Stored Information (‘‘ESI”), which is

posted at http://www.ded.uscourts.gov (see Other Resources, Default Standard for Discovery)

and is incorporated herein by reference.

        2.         Joinder of Other Parties and Amendment of Pleadings. All motions to join other

parties, and to amend or supplement the pleadings, shall be filed on or before June 16, 2021.



Scheduling Order                                  |1
  Case 1:20-cv-00395-MN Document 14 Filed 03/22/21 Page 2 of 14 PageID #: 59




Unless otherwise ordered by the Court, any motion to join a party or motion to amend the

pleadings shall be made pursuant to the procedures set forth in Paragraphs 8(g) and 9.

        3.         Application to Court for Protective Order. Should counsel find it will be

necessary to apply to the Court for a protective order specifying terms and conditions for the

disclosure of confidential information, counsel should confer and attempt to reach an agreement

on a proposed form of order and submit it to the Court within twenty (20) days from the date the

Court enters this Order. Should counsel be unable to reach an agreement on a proposed form of

order, counsel must follow the provisions of Paragraph 8(g) below.

        Any proposed protective order must include the following paragraph:

        Other Proceedings. By entering this order and limiting the disclosure of information in
        this case, the Court does not intend to preclude another court from finding that
        information may be relevant and subject to disclosure in another case. Any person or
        party subject to this order who becomes subject to a motion to disclose another party’s
        information designated “confidential” [the parties should list any other level of
        designation, such as “highly confidential,” which may be provided for in the protective
        order] pursuant to this order shall promptly notify that party of the motion so that the
        party may have an opportunity to appear and be heard on whether that information should
        be disclosed.

        4.         Papers Filed Under Seal. In accordance with section G of the Revised

Administrative Procedures Governing Filing and Service by Electronic Means, a redacted

version of any sealed document shall be filed electronically within seven (7) days of the filing

of the sealed document.

        5.         Courtesy Copies. The parties shall provide to the Court two (2) courtesy copies

of all briefs and any other document filed in support of any briefs (i.e., appendices, exhibits,

declarations, affidavits etc.). This provision also applies to papers filed under seal. All courtesy

copies shall be double-sided.

        6.         ADR Process. This matter is referred to a magistrate judge to explore the



Scheduling Order                                   |2
  Case 1:20-cv-00395-MN Document 14 Filed 03/22/21 Page 3 of 14 PageID #: 60




possibility of alternative dispute resolution.

        7.         Disclosures. Absent agreement among the parties, and approval of the Court:

                   a.      By May 24, 2021, Plaintiff shall identify the accused product(s),

including accused methods and systems, and its damages model, as well as the asserted patent(s)

that the accused product(s) allegedly infringe(s). Plaintiff shall also produce the file history for

each asserted patent.

                   b.      By June 10, 2021, Defendant shall produce core technical documents

related to the accused product(s), sufficient to show how the accused product(s) work(s),

including but not limited to non-publicly available operation manuals, product literature,

schematics, and specifications. Defendant shall also produce sales figures for the accused

product(s)

                   c.      By August 5, 2021, Plaintiff shall produce an initial claim chart relating

each known accused product to the asserted claims each such product allegedly infringes.

                   d.      By September 24, 2021, Defendant shall produce its initial invalidity

contentions for each asserted claim, as well as the known related invalidating references.

                   e.      By August 7, 2022, Plaintiff shall provide final infringement contentions.

                   f.     By September 10, 2022, Defendant shall provide final invalidity

                        contentions.

        8.         Discovery. Unless otherwise ordered by the Court or agreed to by parties, the

limitations on discovery set forth in the Federal Rules shall be strictly observed.

                   a.      Discovery Cut Off. All discovery in this case shall be initiated so that it

will be completed on or before October 11, 2022.

                   b.      Document Production. Document production shall be substantially



Scheduling Order                                     |3
  Case 1:20-cv-00395-MN Document 14 Filed 03/22/21 Page 4 of 14 PageID #: 61




complete by June 1, 2022.

                   c.     Requests for Admission. A maximum of 25 requests for admission are

permitted for each side.

                   d. Interrogatories.

                           i.    A maximum of 25 interrogatories, including contention

interrogatories, are permitted for each side.

                          ii.    The Court encourages the parties to serve and respond to

contention interrogatories early in the case. In the absence of agreement among the parties,

contention interrogatories, if filed, shall first be addressed by the party with the burden of proof.

The adequacy of all interrogatory answers shall be judged by the level of detail each party

provides (i.e., the more detail a party provides, the more detail a party shall receive).

                   e. Depositions.

                           i.    Limitation on Hours for Deposition Discovery. Each side is

limited to a total of 90 hours of taking testimony by deposition upon oral examination.

                          ii.    Location of Depositions. Any party or representative (officer,

director, or managing agent) of a party filing a civil action in this district court must ordinarily

be required, upon request, to submit to a deposition at a place designated within this district.

Exceptions to this general rule may be made by order of the Court. A defendant who becomes a

counterclaimant, cross-claimant, or third-party plaintiff shall be considered as having filed an

action in this Court for the purpose of this provision.

                   f. Disclosure of Expert Testimony.

                           i.    Expert Reports. For the party who has the initial burden of proof

on the subject matter, the initial Federal Rule of Civil Procedure 26(a)(2) disclosure of expert



Scheduling Order                                  |4
  Case 1:20-cv-00395-MN Document 14 Filed 03/22/21 Page 5 of 14 PageID #: 62




testimony is due on or before October 10, 2022. The supplemental disclosure to contradict or

rebut evidence on the same matter identified by another party is due on or before November 12,

2022. Reply expert reports from the party with the initial burden of proof are due on or before

December 2, 2022. No other expert reports will be permitted without either the consent of all

parties or leave of the Court. Along with the submissions of the expert reports, the parties shall

advise of the dates and times of their experts’ availability for deposition.

                          ii.    Expert Report Supplementation. The parties agree they [will] [will

 not] permit expert declarations to be filed in connection with motions briefing (including case

 dispositive motions).

                         iii.    Objections to Expert Testimony. To the extent any objection to

expert testimony is made pursuant to the principles announced in Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702,

it shall be made by motion no later than the deadline for dispositive motions set forth herein,

unless otherwise ordered by the Court. Briefing on such motions is subject to the page limits

set out in connection with briefing of case dispositive motions.

                   g. Discovery Matters and Disputes Relating to Protective Orders.

                           i.    Any discovery motion filed without first complying with the

following procedures will be denied without prejudice to renew pursuant to these procedures

                          ii.    Should counsel find, after a reasonable effort pursuant to Local

Rule 7.1.1 that they are unable to resolve a discovery matter or a dispute relating to a

protective order, the parties involved in the discovery matter or protective order dispute shall

contact the Court’s Judicial Administrator to schedule an argument.

                         iii.    On a date to be set by separate order, generally not less than four



Scheduling Order                                   |5
  Case 1:20-cv-00395-MN Document 14 Filed 03/22/21 Page 6 of 14 PageID #: 63




(4) days prior to the conference, the party seeking relief shall file with the Court a letter, not to

exceed three (3) pages, outlining the issues in dispute and its position on those issues. On a

date to be set by separate order, but generally not less than three (3) days prior to the

conference, any party opposing the application for relief may file a letter, not to exceed three

(3) pages, outlining that party's reasons for its opposition.

                         iv.      The parties shall provide to the Court two (2) courtesy copies of

its discovery letter and any other document filed in support of any letter (i.e., appendices,

exhibits, declarations, affidavits etc.). This provision also applies to papers filed under seal. All

courtesy copies shall be double-sided.

                          v. Should the Court find further briefing necessary upon conclusion of

                               the conference, the Court will order it. Alternatively, the Court may

                               choose to resolve the dispute prior to the conference and will, in that

                               event, cancel the conference.

        9.         Motions to Amend / Motions to Strike.

                   a.     Any motion to amend (including a motion for leave to amend) a pleading

or any motion to strike any pleading or other document shall be made pursuant to the discovery

dispute procedure set forth in Paragraph 8(g) above.

                   b.     Any such motion shall attach the proposed amended pleading as well as a

“redline” comparison to the prior pleading or attach the document to be stricken.

        10. Technology Tutorials. Although technology tutorials are not required by the Court,

              they are appreciated and, if any party chooses to file such a tutorial, it shall be

              submitted on or before the date that the Joint Claim Construction Brief is filed.

        11.        Claim Construction Issue Identification. On October 27, 2021, the parties shall



Scheduling Order                                     |6
  Case 1:20-cv-00395-MN Document 14 Filed 03/22/21 Page 7 of 14 PageID #: 64




exchange a list of those claim term(s)/phrase(s) that they believe need construction and their

proposed claim construction of those term(s)/phrase(s). This document will not be filed with the

Court. Subsequent to exchanging that list, the parties will meet and confer to prepare a Joint

Claim Construction Chart to be submitted two weeks prior to service of the opening claim

construction brief. The parties’ Joint Claim Construction Chart should identify for the Court the

term(s)/phrase(s) of the claim(s) in issue, and should include each party’s proposed construction

of the disputed claim language with citation(s) only to the intrinsic evidence in support of their

respective proposed constructions. A copy of the patent(s) in issue as well as those portions of

the intrinsic record relied upon shall be submitted with this Joint Claim Construction Chart. In

this joint submission, the parties shall not provide argument.

          12.      Claim Construction Briefing. The Plaintiff shall serve, but not file, its opening

brief, not to exceed 20 pages, on November 26, 2021. The Defendant shall serve, but not file,

its answering brief, not to exceed 30 pages, on December 18, 2021. The Plaintiff shall serve, but

not file, its reply brief, not to exceed 20 pages, on January 1, 2022. The Defendant shall serve,

but not file, its sur-reply brief, not to exceed 10 pages, on January 14, 2022. No later than

February 11, 2022, 2021, the parties shall file a Joint Claim Construction Brief. The parties

shall copy and paste their unfiled briefs into one brief, with their positions on each claim term in

sequential order, in substantially the form below.

                            JOINT CLAIM CONSTRUCTION BRIEF

    I.          Agreed-Upon Constructions

    II.         Disputed Constructions

                [TERM 1]

                   1. Plaintiff’s Opening Position



Scheduling Order                                     |7
  Case 1:20-cv-00395-MN Document 14 Filed 03/22/21 Page 8 of 14 PageID #: 65




                   2. Defendant’s Answering Position

                   3. Plaintiff’s Reply Position

                   4. Defendant’s Sur-Reply Position

             [TERM 2]

                   1. Plaintiff’s Opening Position

                   2. Defendants Answering Position

                   3. Plaintiff’s Reply Position

                   4. Defendant’s Sur-Reply Position

  The parties need not include any general summaries of the law relating to claim construction.

  If there are any materials that would be submitted in an index, the parties shall submit them

  in a Joint Appendix.

        13.        Hearing on Claim Construction. Beginning at 1:00 p.m. on March ____ , 2022,

  the Court will hear argument on claim construction. The parties need not include any general

  summaries of the law relating to claim construction in their presentations to the Court. The

  parties shall notify the Court, by joint letter submission, no later than the date on which their

  joint claim construction brief is filed: (i) whether they request leave to present testimony at

  the hearing; and (ii) the amount of time they are requesting be allocated to them for the

  hearing.

              Provided that the parties comply with all portions of this Scheduling Order, and any

  other orders of the Court, the parties should anticipate that the Court will issue its claim

  construction order within sixty (60) days of the conclusion of the claim construction hearing.

  If the Court is unable to meet this goal, it will advise the parties no later than sixty (60) days

  after the conclusion of the claim construction hearing.



Scheduling Order                                     |8
  Case 1:20-cv-00395-MN Document 14 Filed 03/22/21 Page 9 of 14 PageID #: 66




        14.        Supplementation. Absent agreement among the parties, and approval of the

Court, no later than October 19, 2021 the parties must finally supplement, inter alia, the

identification of all accused products and of all invalidity references.

        15.        Case Dispositive Motions.

                   a.     All case dispositive motions, an opening brief, and affidavits, if any, in

support of the motion shall be served and filed on or before February 20, 2023 [a date

approximately four months prior to the pretrial conference, the four months being calculated

from the conclusion of the briefing]. Briefing will be presented pursuant to the Court’s Local

Rules. No case dispositive motion under Rule 56 may be filed more than ten (10) days before

the above date without leave of the Court.

                   b.     Concise Statement of Facts Requirement. Any motion for summary

judgment shall be accompanied by a separate concise statement, not to exceed six (6) pages,

which details each material fact which the moving party contends is essential for the Court’s

resolution of the summary judgment motion (not the entire case) and as to which the moving

party contends there is no genuine issue to be tried. Each fact shall be set forth in a separate

numbered paragraph and shall be supported by specific citation(s) to the record.

                   Any party opposing the motion shall include with its opposing papers a

response to the moving party’s concise statement, not to exceed six (6) pages, which admits or

disputes the facts set forth in the moving party’s concise statement on a paragraph-by-

paragraph basis. To the extent a fact is disputed, the basis of the dispute shall be supported by

specific citation(s) to the record. Failure to respond to a fact presented in the moving party’s

concise statement of facts shall indicate that fact is not in dispute for purposes of summary

judgment. The party opposing the motion may also include with its opposing papers a separate



Scheduling Order                                    |9
 Case 1:20-cv-00395-MN Document 14 Filed 03/22/21 Page 10 of 14 PageID #: 67




concise statement, not to exceed four (4) pages, which sets forth material facts as to which the

opposing party contends there is a genuine issue to be tried. Each fact asserted by the opposing

party shall also be set forth in a separate numbered paragraph and shall be supported by

specific citation(s) to the record.

                   The moving party shall include with its reply papers a response to the opposing

 party’s concise statement of facts, not to exceed four (4) pages, on a paragraph-by-paragraph

 basis. Failure to respond to a fact presented in the opposing party’s concise statement of facts

 shall indicate that fact remains in dispute for purposes of summary judgment.

                   c.     Page limits combined with Daubert motion page limits. Each party is

permitted to file as many case dispositive motions as desired provided, however, that each

SIDE will be limited to a combined total of 40 pages for all opening briefs, a combined total of

40 pages for all answering briefs, and a combined total of 20 pages for all reply briefs

regardless of the number of case dispositive motions that are filed. In the event that a party

files, in addition to a case dispositive motion, a Daubert motion to exclude or preclude all or

any portion of an expert’s testimony, the total amount of pages permitted for all case

dispositive and Daubert motions shall be increased to 50 pages for all opening briefs, 50 pages

for all answering briefs, and 25 pages for all reply briefs for each SIDE.

        16.        Applications by Motion. Except as otherwise specified herein, any application

to the Court shall be by written motion. Any non-dispositive motion should contain the

statement required by Local Rule 7.1.1.

        17.        Motions in Limine. Motions in limine shall not be separately filed. All in limine

requests and responses thereto shall be set forth in the proposed pretrial order. Each SIDE shall

be limited to three (3) in limine requests, unless otherwise permitted by the Court. The in



Scheduling Order                                    | 10
 Case 1:20-cv-00395-MN Document 14 Filed 03/22/21 Page 11 of 14 PageID #: 68




limine request and any response shall contain the authorities relied upon; each in limine request

may be supported by a maximum of three (3) pages of argument, may be opposed by a

maximum of three (3) pages of argument, and the side making the in limine request may add a

maximum of one (l) additional page in reply in support of its request. If more than one party is

supporting or opposing an in limine request, such support or opposition shall be combined in a

single three (3) page submission (and, if the moving party, a single one (1) page reply), unless

otherwise ordered by the Court. No separate briefing shall be submitted on in limine requests,

unless otherwise permitted by the Court.

        18.        Pretrial Conference. On June____, 2023, the Court will hold a pretrial

conference in Court with counsel beginning at        p.m. Unless otherwise ordered by the Court,

the parties should assume that filing the pretrial order satisfies the pretrial disclosure

requirement of Federal Rule of Civil Procedure 26(a)(3). The parties shall file with the Court

the joint proposed final pretrial order in compliance with Local Rule 16.3(c) and the Court’s

Preferences and Procedures for Civil Cases not later than seven (7) days before the pretrial

conference. Unless otherwise ordered by the Court, the parties shall comply with the

timeframes set forth in Local Rule 16.3(d)(1)-(3) for the preparation of the joint proposed final

pretrial order.

        The parties shall provide the Court two (2) double-sided courtesy copies of the joint

proposed final pretrial order and all attachments. The proposed final pretrial order shall contain

a table of contents.

        19.        Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to be

tried to a jury, pursuant to Local Rules 47.1(a)(2) and 51.1 the parties should file (i) proposed

voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict



Scheduling Order                                   | 11
 Case 1:20-cv-00395-MN Document 14 Filed 03/22/21 Page 12 of 14 PageID #: 69




forms three (3) business days before the final pretrial conference. This submission shall be

accompanied by a courtesy copy containing electronic files of these documents, in Microsoft

Word format, which may be submitted by e-mail to mn_civil@ded.uscourts.gov.

        20.        Trial. This matter is scheduled for a 5 day trial beginning at _____ a.m. on

June ___, 2023, with the subsequent trial days beginning at 9:00 a.m. Until the case is

submitted to the jury for deliberations, the jury will be excused each day at 4:30 p.m. The trial

will be timed, as counsel will be allocated a total number of hours in which to present their

respective cases.

        21.        Judgment on Verdict and Post-Trial Status Report. Within seven (7) days after a

jury returns a verdict in any portion of a jury trial, the parties shall jointly submit a form of

order to enter judgment on the verdict. At the same time, the parties shall submit a joint status

report, indicating among other things how the case should proceed and listing any post-trial

motions each party intends to file.

        22.        Post-Trial Motions. Unless otherwise ordered by the Court, all SIDES are

limited to a maximum of 20 pages of opening briefs, 20 pages of answering briefs, and 10

pages of reply briefs relating to any post-trial motions filed by that side, no matter how many

such motions are filed.



                                         __________________________________________
                                         UNITED STATES DISTRICT JUDGE




Scheduling Order                                    | 12
 Case 1:20-cv-00395-MN Document 14 Filed 03/22/21 Page 13 of 14 PageID #: 70




                                        EXHIBIT A

                      Event                                            Date

 Rule 26(a)(1) Initial Disclosures                    Within 10 days of the date of this
                                                      order
 Plaintiff’s Infringement Contentions and
 Accused Products                                     May 24, 2021
 Defendant shall produce core technical
 documents                                            June 10, 2021
 Joinder of Other Parties and Amendment of
 Pleadings                                            July 14, 2021
 Plaintiff shall produce an initial claim chart
 relating each known accused product to the
 asserted claims each such product allegedly          August 5, 2021
 infringes
 Defendant’s Initial Invalidity Contentions           September 24, 2021

 Exchange of Claims Construction Terms with           October 27, 2021
 Proposed Constructions
 Service of Plaintiff’s Opening Claim                 November 26, 2021
 Construction Brief, not to exceed 20 pages
 Service of Defendant’s Answering Claim               December 18, 2021
 Construction Brief, not to exceed 30 pages
 Service of Plaintiff’s Reply Claim Construction      January 1, 2022
 Brief, not to exceed 20 pages
 Defendant shall serve, but not file, its sur-reply   January 14, 2022
 brief, not to exceed 10 pages
 Filing of Joint Claim Construction Brief             February 11, 2022

 Claim Construction Hearing                           March ___, 2022 at 1:00p.m.
 Completion of Document Production                    June 1, 2022

 Parties must finally supplement, inter alia, the     March 21, 2022
 identification of all accused products and of all
 invalidity references known by then, however,
 that nothing herein shall alter or limit the 30
 day time period of 35 U.S.C. §282
 Plaintiff shall provide final infringement           August 7, 2022
 contentions
 Defendant shall provide final invalidity             September 10, 2022
 contentions
 Discovery Cut Off                                    October 11, 2022

 Opening Expert Reports                               October 10, 2022


Scheduling Order                               | 13
 Case 1:20-cv-00395-MN Document 14 Filed 03/22/21 Page 14 of 14 PageID #: 71




 Opposition Expert Reports                         November 12, , 2022

 Reply Expert Reports                              December 2, 2022
 Filing and Service of Case Dispositive Motions    February 20, 2023
 Jury Instructions, Voir Dire, and Special         No later than 5:00 p.m. on the third
 Verdict Forms                                     business day before the date of the
                                                   final pretrial conference
 Pretrial Conference                               June __, 2023 at ___ p.m
 Trial                                             June __, 2023 at ____ a.m.




Scheduling Order                            | 14
